Citation Nr: 1008831	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1967 to November 1968.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which in part, denied the Veteran's 
service-connection claim for bilateral hearing loss.

Issues not on appeal

Tinnitus

In the above-referenced February 2007 rating decision, the RO 
also denied the Veteran's service-connection claim for 
tinnitus.  The Veteran did not disagree with this 
determination.  Accordingly, the issue is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

However, it appears that the Veteran's representative has 
recently re-asserted that the Veteran's tinnitus is related 
to service.  See the Veteran's January 30, 2010 Informal 
Hearing Presentation.  Whether the Veteran's tinnitus claim 
may be reopened is an issue that has not yet been adjudicated 
by the RO.  Therefore, the issue is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

PTSD

Additionally, the RO denied the Veteran's service-connection 
claim for posttraumatic stress disorder (PTSD) in a 
subsequent October 2007 rating decision.  The Veteran did not 
perfect an appeal as to this issue by filing a substantive 
appeal (VA Form 9) following the issuance of a January 2009 
statement of the case (SOC).  Accordingly, this claim is not 
in appellate status, and will be discussed no further.  See 
Archbold, supra.   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue on appeal must be remanded for further evidentiary 
development.

Reason for remand

The Veteran contends that he has hearing loss due to exposure 
to acoustic trauma, occurring while he served as a gunner's 
mate in the Navy.  

Service treatment records include three evaluations of the 
Veteran's hearing.  The first two, which were administered in 
March 1966 [upon enlistment] and in June 1967, demonstrated 
whispered voice testing scores of 15/15 respectively.  
Audiometric testing was not performed at either of these 
evaluations.  However, audiometric testing was used to 
evaluate the Veteran's hearing at his separation from service 
in October 1968.  The Veteran's scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
20
20
25
25
20

A post-service February 2007 VA examination report 
demonstrates sensorineural hearing loss in each of the 
Veteran's ears for VA purposes.  However, the examination 
report included an opinion to the effect that this current 
hearing loss was not related to the Veteran's service.  The 
examiner specifically based this opinion on evidence of 
normal hearing at the time of discharge.

The Board finds that the VA opinion is inadequate for rating 
purposes.  While the examiner appears to have based his 
opinion on the lack of audiometric findings at a disabling 
level under 38 C.F.R. § 3.385, the United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection for a current hearing disability is not precluded 
solely because hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels [such as those demonstrated above] indicate some 
degree of hearing loss.  Id. at 157.

It appears that the VA examiner based his opinion solely on 
the lack of evidence of a hearing loss disability under 38 
C.F.R. § 3.385.  The Board finds that a remand is necessary 
in this case for a supplemental opinion that considers the 
criteria set forth in Hensley.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The claims file should be forwarded to 
the VA audiologist who examined the 
Veteran in February 2007 for review and a 
supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss disability 
had its onset in, or was otherwise related 
to service.

The examiner should review the entire 
record, including the Veteran's service 
enlistment and separation examinations 
prior to formulating an opinion, and 
provide a detailed and complete rationale 
for all opinions offered with 
consideration of the Veteran's in-service 
military noise exposure and any post-
service noise exposure.  The examiner is 
requested to specifically comment upon the 
Veteran's separation examination report, 
which notes hearing thresholds over 20 dB 
at three different frequencies.  If the 
examiner is unable to render an opinion as 
to the etiology of the Veteran's current 
hearing disability, he should so state and 
indicate the reasons.

If the VA audiologist is not available, 
the Veteran should be scheduled for 
another audiological examination to 
determine the nature and etiology of his 
current hearing loss.  All indicated tests 
and studies should be accomplished, and 
the examiner should comply with the 
instructions above, to include an opinion 
as to whether it is at least as likely as 
not that the Veteran's current hearing 
loss had its onset in, or was otherwise 
related to service.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
VBA should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L.WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


